TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 24, 2014



                                     NO. 03-14-00092-CR


                                     Brian Ross, Appellant

                                                v.

                                  The State of Texas, Appellee




          APPEAL FROM 331ST DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
      DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE ROSE




This is an appeal from the judgment of conviction entered by the trial court. Brian Ross has filed

a motion to dismiss the appeal. Therefore, the Court grants the motion, allows Brian Ross to

withdraw his notice of appeal, and dismisses the appeal. Because appellant is indigent and

unable to pay costs, no adjudication of costs is made.